DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 4 should read “receiving [[a]] the heating conductor therein.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 6,031,213).
In Reference to Claim 1
(See Hash, Figure 1 as annotated by Examiner in claim 1 below)
Hashimoto et al. (Hash) discloses:
	A connection unit for an exhaust gas heater in an exhaust gas system of a combustion engine (See Hash, Column 1, Lines 7-16), the connection unit comprising: 
a connection element (6,20,30) being electrically conductive and defining a longitudinal axis (L) and being elongated along said longitudinal axis (L) (vertical axis); 
said connection element (6,20,30) having an inner connection region (A) for connecting to a heating conductor (6) and an outer connection region (B) for connecting to an electric supply (See Hash, Column 7, Lines 5-8); 
a carrier arrangement (4) surrounding said connection element (6,20,30); and, 
an insulating arrangement (18) insulating said connection element (6,20,30) with respect to said carrier arrangement (4). (See Hash, Column 6, Lines 34-40).

    PNG
    media_image1.png
    863
    708
    media_image1.png
    Greyscale


In Reference to Claim 2

Hash discloses:
	wherein said connection element (6,20,30) has a first longitudinal end whereat said inner connection region (A) is disposed and a second longitudinal end whereat said outer connection region (B) is disposed.

In Reference to Claim 3
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
	wherein at least one of: 
said outer connection region (B) comprises an external thread; and, said inner connection region (A) defines a receiving opening for receiving a heating conductor (6) therein.
	The Examiner notes the inner connection region has an opening in the housing (2) for receiving the heating conductor.

In Reference to Claim 4
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
wherein said connection element (6,20,30) has a support region (C) between said inner connection region (A) and said outer connection region (B) for accommodating said insulating arrangement (18); and, said support region (C) is held on said carrier arrangement (4) via said insulating arrangement (18).
The Examiner notes that the bulge of conductor (6) is support region.

In Reference to Claim 5
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
	wherein said support region (C) comprises: a first holding portion (D) widening radially in a direction away from said inner connection region (A) toward said outer connection region (B); and, a second holding portion (E) widening radially in a direction away from said outer connection region (B) toward said first holding portion (D).

In Reference to Claim 6
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
	wherein at least one of: said first holding portion (D) and said second holding portion (E) mutually adjoin in their axial end regions of maximum radial dimension; said first holding portion (D) is configured so as to widen radially in a substantially conical manner; and, said second holding portion (E) is configured so as to widen radially in a substantially conical manner.

In Reference to Claim 7
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:


In Reference to Claim 8
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
	wherein said insulating arrangement (18) comprises a first insulating sleeve (18a) associated with said first holding portion (D) and a second insulating sleeve (18d) associated with said second holding portion (E). (See Hash, Column 6, Lines 34-40).

In Reference to Claim 9
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
wherein said first insulating sleeve (18a) is configured to have an inner circumferential region and an outer circumferential region (D) so as to widen radially in a direction toward said second insulating sleeve (18d); and, said second insulating sleeve (18d) is configured in an inner circumferential region and an outer circumferential region (E) so as to widen radially in a direction toward the first insulating sleeve (18a).
The Examiner notes that the insulation increases and decreases radially with respect to the support region (C).

In Reference to Claim 10

Hash discloses:
	wherein the at least one of said first and second insulating sleeves (18a,18d) has an inner circumferential region and outer circumferential region (D,E) widening radially in a substantially conical manner.
The Examiner notes that the insulation increases and decreases radially with respect to the support region (C).

In Reference to Claim 11
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
	wherein said insulating sleeve (18) is made with ceramic material or mica material. (See Hash, Column 9, Lines 15-24).

In Reference to Claim 12
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
	wherein said carrier arrangement (4) comprises: a first carrier element (4b) configured so as to be fixed into the exhaust gas system (2); and, a second carrier element (4a) configured so as to cause said first and second carrier elements (4a,4b) to conjointly clamp said connection element (6,20,30).

In Reference to Claim 13

Hash discloses:
wherein said first carrier element (4b) defines a first carrying portion (F) corresponding to said first holding portion (D) and widening radially in a direction toward said second carrier element (4a); and, said second carrier element (4a) defines a second carrying portion (G) corresponding to said second holding portion (E) and widening radially in a direction toward said first carrier element (4b).

In Reference to Claim 14
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
	wherein at least one of said first and second carrying portions (F,G) is configured to widen radially substantially conically.

In Reference to Claim 15
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
	wherein said insulating arrangement (18) comprises a first insulating sleeve (18a) associated with said first holding portion (D) and a second insulating sleeve (18d) associated with said second holding portion (E); said first carrying portion (F) surrounds said first holding portion (D) to conjointly define a first interface therebetween; said first insulating sleeve (18a) is disposed at said first interface; said second carrying portion (G) surrounds said second holding portion (E) to conjointly define a second interface 

In Reference to Claim 18
(See Hash, Figure 1 as annotated by Examiner in claim 1 above)
Hash discloses:
wherein said carrier arrangement (4) comprises: a first carrier element (4b) configured so as to be fixed into the exhaust gas system (2); and, a second carrier element (4a) configured so as to cause said first and second carrier elements (4a,4b) to conjointly clamp said connection element (6,20,30); wherein said first carrier element (4b) defines a first carrying portion (F) corresponding to said first holding portion (D) and widening radially in a direction toward said second carrier element (4a); and, said second carrier element (4a) defines a second carrying portion (G) corresponding to said second holding portion (E) and widening radially in a direction toward said first carrier element (4b).

In Reference to Claim 19
(See Hash, Figure 1 as annotated by Examiner in claim 1 above & Figure 20)
Hash discloses:
An exhaust gas system for a combustion engine, the exhaust gas system comprising: 
an exhaust gas guide (150) component for conducting a flow of exhaust gas; and, 

said exhaust gas heater (101) including a heating conductor (6,20,30) having first and second ends; 
a connection unit mounted in said exhaust gas guide component; 
said connection unit (Fig.1) including: 
a connection element (6,20,30) being electrically conductive and defining a longitudinal axis (L) and being elongated along said longitudinal axis (L) (vertical axis); 
said connection element (6,20,30) having an inner connection region (A) for connecting to a heating conductor (6) and an outer connection region (B) for connecting to an electric supply (See Hash, Column 7, Lines 5-8); 
a carrier arrangement (4) surrounding said connection element (6,20,30); and, 
an insulating arrangement (18) insulating said connection element (6,20,30) with respect to said carrier arrangement (4). (See Hash, Column 6, Lines 34-40).

In Reference to Claim 20
(See Hash, Figure 1 as annotated by Examiner in claim 1 above & Figure 20)
Hash discloses:
	further comprising an additional connection unit corresponding to said connection unit and wherein the inner connection region of the connection element of said additional connection unit is connected to the other end of said heating conductor (6).
The Examiner notes that the heater of Hash discloses a positive and negative connection for power supply and therefore discloses an additional connection unit for the negative (ground) connection to the heating element. (See Hash, Figures 18 & 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 6,031,213).
In Reference to Claim 16
Hashimoto et al. (Hash) discloses 
wherein said first and second carrier elements are coupled. (See Hash, Column 6, Lines 59-64). 
Although Hash (Embodiment of Figure 1) does not disclose the first and second carrier elements are mutually coupled so as to permit said carrier elements to be displaceable relative to each other. Hash discloses in the embodiment of Figure 10 a threaded connection between carrier elements. (See Hash, Figure 10, Column 8, Lines 52-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the carrier elements of Figure 1 with a threaded connection of Figure 10 as one of ordinary skill in the art would have recognized that a threaded connection would be a simple substitution of one known method of connection for another that would yield the predictable result of sealably securing the carrier elements.

In Reference to Claim 17
Hash discloses:
wherein said first and second carrier elements are mutually coupled by a threaded connection. (See Hash, Column 6, Lines 59-64). 
Although Hash (Embodiment of Figure 1) does not disclose the first and second carrier elements are mutually coupled so as to permit said carrier elements to be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brueck, Hirth, Shimaski, Hashimoto’473, Hashimoto’746, Brunson, Hirth’688, and Schlipf show electrode structural devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746